Citation Nr: 0302436	
Decision Date: 02/07/03    Archive Date: 02/19/03	

DOCKET NO.  99-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1937 to October 
1940 and from November 1940 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board remanded the appeal in December 2000.


FINDINGS OF FACT

1.  A July 1998 RO decision held that new and material 
evidence had not been submitted to reopen the veteran's 
claims of service connection for an eye disability, residuals 
of a head injury, and hypertension.  The veteran was notified 
of this decision by official letter dated July 17, 1998.

2.  In September 1998 the veteran filed a notice of 
disagreement with the denial of reopening his claims of 
service connection for an eye disability, residuals of a head 
injury, and hypertension.  The RO issued a statement of the 
case on October 16, 1998, addressing the issues of new and 
material evidence being presented to reopen claims of service 
connection for an eye disability, residuals of a head injury, 
and hypertension.

3.  The veteran submitted his substantive appeal, on all 
issues, on September 28, 1999.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal from a 
July 1998 RO decision finding that new and material evidence 
had not been presented to reopen a claims of entitlement to 
service connection for an eye disability, residuals of a head 
injury and hypertension.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, as well as a December 2000 Board remand and 
notification letters informing them of the necessity of 
filing timely substantive appeals.  In essence, the matter of 
"which information and evidence, if any, that the claimant 
is to provide to the VA and which information and evidence, 
if any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  There is no indication that any 
additional relevant evidence exists and it is concluded that 
the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App 384 (1993).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200 (2002).

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final.)  By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9, or correspondence containing 
the necessary information."  38 C.F.R. § 20.202 (2002).  A 
properly completed VA form includes the signature of the 
claimant, his representative, or his guardian.  See Fleishman 
v. West, 138 F.3d 1429 (Fed. Cir. 1998); cert. denied 119 S. 
Ct. 371 (1999).  The formal appeal permits the appellant to 
consider the reasons for an adverse decision, as explained in 
the SOC, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, at 555.  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing, and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2002).  

In this case, the RO held that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for an eye disability, residuals of a head injury, 
and hypertension by rating decision in July 1998.  The 
veteran was notified of that action by a letter dated July 
17, 1998.  He submitted a notice of disagreement in September 
1998. 

A statement of the case was issued on October 16, 1998.  On 
September 28, 1999, the veteran submitted VA Form 9, 
indicating that he desired to appeal all of the issues listed 
on the statement of the case.  He also appeared for a 
personal hearing in September 1999.

At the time the veteran was provided with the statement of 
the case he was advised that he must file a formal appeal to 
complete his appeal.  He was informed that a VA Form 9 had 
been enclosed and that he could use that to complete his 
appeal.  He was informed that he must file his appeal with 
the RO within 60 days from the date of the letter issuing the 
SOC or within the remainder, if any, of the one-year period 
from the date of the letter notifying him of the action that 
he had appealed.  

Neither the veteran's VA Form 9 or his appearance at a 
personal hearing, in September 1999, were within 60 days of 
the issuance of the statement of the case on October 16, 
1998, and they were not within the remainder of the one-year 
period after July 17, 1998.  The veteran did not file a 
request for an extension of time.  As he did not timely filed 
a substantive appeal of the issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for an eye disability, 
residuals of a head injury, and hypertension, the Board does 
not have any legal jurisdiction to consider these issue on 
the merits.  The matters must be dismissed.  See VAOPGCPREC 
9-99 (Aug. 18, 1999); 
Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 U.S.C.A. §§ 7104, 7105, 
7108; Roy v. Brown, 5 Vet. App. 554 (1993).




ORDER

As no timely substantive appeal was filed concerning the 
issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for an eye disability, residuals of a head injury, 
and hypertension, these claims are dismissed.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

